DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
	In line 1 of claim 18, “said activating another indicator” is unclear, because claim 18 depends from claim 14 which does not include such a limitation.  It appears that claim 18 may have been intended to depend from claim 16.  Clarification is necessary.
	In line 2 of claim 20, “said another indicator” is unclear, because claim 20 depends from claim 14 which does not include such a limitation.  It appears that claim 20 may have been intended to depend from claim 16.  Clarification is necessary.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azuma (US 5,540,362).
Regarding claim 14, Azuma discloses a method for operating a power driven pump in a dispenser comprising: 
sensing a level of a liquid in a reservoir of said dispenser (column 8, lines 5-11);
activating an indicator when said level is at or below a predetermined level (column 8, line 58-67; the predetermined level is level 8b); and 
allowing only a predetermined number of dispenses from the dispenser after said activating (column 9, lines 43-46; the pump 21 is turned off when the liquid is at the lowest level 8a, the predetermined number of dispenses is the number that corresponds to the volume between level 8b and level 8a).

Regarding claim 16, Azuma discloses activating another indicator after said predetermined number of dispenses have occurred (column 8, lines 58-67; light 24a is activated when the level reaches the lowest level 8a).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Azuma (US 5,540,362) in view of Spohn (US 4,444,358) and/or Taylor (US 2013/0099021).
Regarding claim 15, Azuma accounts for the claimed subject matter substantially as set forth above, and Azuma further discloses that the inlet for the soap to be dispensed is lower than the predetermined level (8b)(column 9, lines 53-62, port 3a is lower than the level 8b and the level 8a).
Azuma does not account for the pump itself being submerged in liquid.
Examiner hereby takes official notice that it is old and well known in the art of liquid dispensers to use a pump which is submerged in fluid.  For example, Spohn teaches a pump (90) which is submerged at the bottom of the fluid container (12).  Taylor shows a pump (480) which is submerged at the bottom of the fluid container (200).
It would have been obvious to one skilled in the art to modify the device of Azuma to use a submerged pump instead of the compressor pump, based on the knowledge in the art and/or the teachings of Spohn and/or Taylor, as a routine selection of a known equivalent fluid flow actuator for performing the same function.  Additionally, doing so would merely amount to a simple substitution of one known element for another with e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma (US 5,540,362) in view of Hallerberg (US 3,251,049) and Randolph (US 5,736,942)
Regarding claims 17-20, Azuma accounts for the claimed subject matter substantially as discussed above, but does not disclose that the indicator is a light having a first color, that the second indicator has a second color different from the first color, that the first and second indicator are the same device, or that the indicators are flashing.
Examiner hereby takes official notice that it is known to provide a single indicator device that has indicators of two or more different colors, and it is further known to provide indicators which are flashing.  For example, Hallerberg discloses flashing indicators of different colors on a single indicator device (column 1, lines 36-47).  Additionally, Randolph teaches flashing indicators of different colors on a single indicator device (column 4, lines 9-22).
It would have been obvious to one skilled in the art to modify the device of Azuma to have lights of different colors and flashing lights, based on the knowledge in the art or the teachings of Hallerberg and/or Randolph, for the purpose of alerting a user to the activation of various indicators using known and reliable techniques, and/or as a routine design choice.  Additionally, doing so would merely amount to a simple combination of e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2008/0185399) in view of Jesadanont (US 5,397,028)
Yang discloses a method of operating a power drive pump in a dispenser (paragraph 0056 and 0064), wherein the pump (18) is at the lowermost position in the reservoir (figure 3 and 7).  
Yang does not disclose sensing a level of a liquid in a reservoir of said dispenser;
activating an indicator when said level is at or below a predetermined level; and allowing only a predetermined number of dispenses from the dispenser after said
activating.
	Jesadanont discloses using a dispenser including sensing a level of a liquid in a reservoir of said dispenser (column 9, lines 5-8); activating an indicator (31) when said level is at or below a predetermined level (column 9, lines 20-22); and allowing only a predetermined number of dispenses from the dispenser after said activating (column 8, line 60-column 9, line 93; Jasadanont discloses activating the indicator at 1190 doses for a container that holds 1200 doses, the device therefore allows ten doses after the indicator comes on)
e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Other Prior Art
The attached PTO-892 form includes references which are not relied upon above but are considered relevant to this application, including: 
Muderlak (US 6,467,651) discloses a dispenser with a dose counter (column 14, line 55 - column 15, line 7); and
Akdogan (US 2014/0263425) discloses a dispenser with a dose counter, wherein the level in the dispenser is indicated as number of doses remaining (paragraph 0227, “The predetermined level may be specified as a state such as full, low, empty and so forth, or as a percentage full, a number of doses remaining, or in any other suitable manner.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799